Case 1:19-cv-22120-JEM Document 17 Entered on FLSD Docket 07/29/2019 Page 1 of 1



                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION

                             CASE NO.: 19-22120-CIV-MARTINEZ-OTAZO-REYES

  LUXOTTICA GROUP S.p.A., an
  Italian corporation,

                         Plaintiff,

            vs.

  L&L WINGS, INC., a foreign corporation,
  and SHAUL LEVY, individually,

              Defendants.
  _____________________________________/

                                      JOINT STIPULATION OF DISMISSAL

            A confidential settlement has been reached between Plaintiff Luxottica Group S.p.A. and
  Defendants L&L Wings, Inc. and Shaul Levy with respect to the above-captioned lawsuit.
  Accordingly, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Parties jointly
  stipulate to the dismissal of Plaintiff’s claims against the Defendants with prejudice, with each
  party to bear their own attorneys’ fees and costs associated with the dismissal of these claims.

            Dated: July 29, 2019.

            Respectfully submitted,

           By: /s/ David B. Rosemberg                By: /s/ Laurence S. Litow
           David B. Rosemberg, P.A.                  Laurence S. Litow, Esq.
           david@rosemberglaw.com                    lslitow@burr.com
           ROSEMBERG LAW                             BURR & FORMAN LLP
           20200 W. Dixie Hwy., Ste. 602             350 East Las Olas Boulevard, Ste. 1440
           Aventura, Florida 33180                   Ft. Lauderdale, Florida 33301
           Telephone: 305.602.2008                   Telephone: 954.414.6200
           Facsimile: 305.602.0225                   Facsimile: 954.337.3710
           Counsel for Plaintiff                     Counsel for Defendants
  4842-6647-9005, v. 1
